EXHIBIT 10.C LEASE AGREEMENT Between WYCO DEVELOPMENT LLC and COLORADO INTERSTATE GAS COMPANY Effective Date: November 1, 2008 INDEX Page ARTICLE I - LEASE AGREEMENT 1 ARTICLE II - TERM 1 ARTICLE III - TERMINATION 2 ARTICLE IV - OPERATION AND MAINTENANCE OF FACILITIES 2 4.1Operation and Maintenance by CIG 2 4.2Compliance with Codes and Regulations 3 4.3Environmental Policy 3 4.4Right of Ingress and Egress by WYCO 3 ARTICLE V – LEASE PAYMENT 4 5.1Lease Payment Computation 4 5.2Payment Date 5 5.3Re-Determination of Base Lease Payments 5 ARTICLE VI - ADVANCE OF DEFERRED TAXES 5 ARTICLE VII - WYCO’S UNDERTAKINGS 5 ARTICLE VIII - AD VALOREM TAXES, SALES/USE TAXES AND OPERATIONS 6 8.1Filing of Returns and Payment of Taxes as Additional Rent 6 8.2Proration of Taxes at Termination 6 8.3Proof of Payment 6 8.4Protest of Taxes by CIG 6 8.5Installment Tax Payments 6 8.6Cooperation Regarding Tax Protests 7 8.7Deduction by WYCO 7 ARTICLE IX - INSURANCE 7 9.1Required Insurance Coverage 7 9.2Copies of Insurance Policies 7 ARTICLE X - INDEMNIFICATION 8 -i- ARTICLE XI - DEFAULT 8 11.1Default Defined 8 11.2Remedies 8 ARTICLE XII – FORCE MAJEURE 9 12.1Force Majeure Defined 9 12.2Effect of Force Majeure 9 12.3Limitations 9 ARTICLE XIII - DISPUTE RESOLUTION 10 13.1Mediation of Disputes and Disagreements 10 13.2Binding Arbitration 10 13.3General Principles 10 ARTICLE XIV - MISCELLANEOUS 10 14.1Assignment 10 14.2Notices 11 14.3Additional Documents 11 14.4Applicable Law 11 14.5Regulation 11 14.6Amendments and Modifications 11 14.7Severability 11 14.8Section Headings 11 14.9Counterparts Execution 12 EXHIBIT A - Description of Facilities EXHIBIT B- 1 Base Lease Payment Computation for Pipeline Facilities EXHIBIT B - 2 Base Lease Payment Computation for Storage Facilities EXHIBIT C- Illustrative Calculation of Advance for Deferred Taxes -ii- LEASE AGREEMENT THIS LEASE AGREEMENT (“Lease Agreement”), is made effective as of the 1st day of November, 2008, by and between WYCO DEVELOPMENT LLC, a Colorado limited liability company (“WYCO”), and COLORADO INTERSTATE GAS COMPANY, a Delaware corporation (“CIG”).WYCO and CIG may each be referred to herein individually as a “Party” or, collectively, as the “Parties”. W I T N E S S E T H WHEREAS, WYCO has contracted for the construction ofapproximately 164 miles of new 24" and 30" O.D. new interstate natural gas facilities on CIG’s interstate system. (the “Pipeline Facilities”) and a new underground natural gas storage facility in Adams County, Colorado (the “Storage Facilities”), (the Pipeline Facilities and the Storage Facilities are collectively referred to hereinafter as the “Facilities”) all as further described in Exhibit A attached hereto and incorporated herein by reference, including any items required pursuant to the Order of the Federal Energy Regulatory Commission authorizing the construction of the Pipeline Facilities issued on March 21, 2008 in Docket No. CP07-207-000 and the Order authorizing the construction of the Storage
